DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
While Applicant is not required to file any Information Disclosure Statements, Applicant is reminded of their duty to disclose to the Office all information known to the Applicant to be "material to patentability as defined in 37 CFR 1.56." See MPEP §2001.04.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Applicant is advised that should claims 9-16 be found allowable, claims 1-8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In this case, the only difference in the independent claims 1 and 9 is the recitation of “promoting sleep in a human subject through delivery of vestibular nerve stimulation (VeNS)” and “treating insomnia with vestibular nerve stimulation”. Under the broadest reasonable interpretation treating insomnia is the same as promoting sleep. Dependent claims 2-8 are identical to dependent claims 10-16.
Claims 2, 3 and 9-11 are objected to because of the following informalities: in claims 2, 3, 10 and 11 “subejct” should be amended to --subject--; and in claim 9, line 1 “vestibular nerve stimulation” should be amended to --vestibular nerve stimulation (VeNS)-- to define VeNS before use in line 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGeoch et al. (US 2017/0304616 A1) (McGeoch).
Referring to claim 17: McGeoch teaches a device  (see figure 5) fully capable of promoting sleep in a human subject, the device comprising: electrodes (see figure 5, #34; paragraph [0071]; wherein it is clear that the device includes a right and left electrode) disposed in electrical contact with the subject's scalp at a location corresponding to the subject's vestibular system (see figure 5; paragraph [0071]); and a current source (see figure 5, #40) in electrical communication with the electrodes for delivering vestibular nerve stimulation (VeNS) to the subject (see paragraph [0071]), wherein the current source is fully capable of delivering VeNS for approximately 30 to approximately 60 minutes and within approximately 1 to approximately hours of the subject's desired sleep time (see paragraphs [0082]-[0083] and [0091]).
The limitation "wherein the current source delivers VeNS for approximately 30 to approximately 60 minutes and within approximately 1 to approximately hours of the subject's desired sleep time " clause is not given weight since it is merely reciting an intended use of the positively recited structural elements of the device. As outlined above, McGeoch specifically teaches the positively recited structural elements of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over McGeoch in view of Paul et al. (US Patent No. 7,856,275) (Paul).
Referring to claims 1 and 9: McGeoch teaches a method of treating a human subject through delivery of vestibular nerve stimulation (VeNS) (see abstract; paragraph [0091]), the method comprising: positioning at least one electrode (see figure 5, #34; paragraphs [0071] and [0091]; wherein it is clear that the device includes a right and left electrode) into electrical contact with the human subject and proximate to a location of the subject's vestibular system (see figure 5; paragraphs [0071] and [0091]); and delivering VeNS to the human subject from a current source (see figure 5, #40) connected with the at least one electrode, wherein the VeNS is delivered prior to the subject's desired sleep time (see paragraphs [0090]-[0092]; wherein it is clear that the simulation is applied at a time prior to the subject’s desired sleep time since the stimulation is applied during the day). McGeoch further teaches that vestibular stimulation are known to be useful in promoting sleep (see paragraphs [0032]-[0033]) but does not specifically teach the method of vestibular nerve stimulation promoting sleep by treating insomnia. Paul teaches a method for stimulating the vestibular system by passing stimulating energy in the form of an electrical current to the vestibular system for the treatment to insomnia (see column 4, lines 15-26). Since it is common and well-known in the art that vestibular stimulation promotes sleep as taught by McGeoch and Paul, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of McGeoch before or during sleep to yield predictable results in promoting sleep and treat insomnia like taught by Paul.  
Referring to claims 2 and 10: McGeoch further teaches delivering the VeNS to the subject for approximately 1 hour (see paragraphs [0082]-[0083] and [0091]).
Referring to claims 3 and 11: McGeoch further teaches delivering the VeNS to the subject for approximately 1 hour (see paragraphs [0082]-[0083] and [0091]). McGeoch, as modified by Paul, is silent to specifically delivering the VeNS to the subject for approximately 30 minutes. Applicant has not disclosed that the treatment time provides an advantage, is done for a particular purpose, or solves a stated problem, indicating simply that the length of treatment “may” be approximately 30 minutes to approximately 60 minutes (see paragraph [0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the treatment delivery time of McGeoch, as modified by Paul, to approximately 30 minutes because it appears to be an arbitrary design consideration which fails to patentably distinguish over McGeoch, as modified by Paul.
Referring to claims 4, 5, 12 and 13: McGeoch, as modified by Paul, does not specifically teach delivering the VeNS within approximately 1 hour or approximately 4 hour of the subject's desired sleep time. Applicant has not disclosed that the time in which the treatment is delivered prior to sleep provides an advantage, is done for a particular purpose, or solves a stated problem, indicating simply that the subject “may” initiate treatment within approximately 3 hours before the expected initiation of sleep (see paragraph [42]) and that the user “may” initiate a treatment and any time prior to going to bed (see paragraph [43]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the treatment delivery initiation time of McGeoch, as modified by Paul, to the claimed time before desired sleep time because it appears to be an arbitrary design consideration which fails to patentably distinguish over McGeoch, as modified by Paul.
Referring to claims 6 and 14: McGeoch further teaches delivering the VeNS using an alternating current (AC) square wave (see paragraph [0091]).
Referring to claims 7 and 15: McGeoch further teaches delivering the VeNS using an AC square wave at approximately 0.5 Hz with an approximately 50 percent duty cycle (see paragraph [0091]).
Referring to claims 8 and 16: McGeoch further teaches delivering the VeNS via a bipolar binaural application (see paragraph [0091]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krystal et al. (“The Effect of Vestibular Stimulation in a Four-Hour Sleep Phase Advance Model of Transient Insomnia” J Clin Sleep Med. 2010 Aug 15;6(4):315-21. PMID: 20726278; PMCID: PMC2919660) (Krystal) teaches a method of vestibular nerve stimulation. Lattner (US 2013/0303953 A1); Black et al. (US 2018/0193641 A1); Englehart (US 2012/0203309 A1); Kolen et al. (US 2013/0090704 A1); Paul et al. (US 2009/0082831 A1); Lattner et al. (US 2002/0072781 A1; US Patent No. 6,314,324) each teaching vestibular stimulation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available  to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/            Primary Examiner, Art Unit 3791